Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 13, 1986, after a jury trial, convicting defendant of arson in the second degree (Penal Law § 150.15), for which he was sentenced to 5 to 15 years’ imprisonment, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), we conclude that any rational trier of fact could have found defendant guilty beyond a reasonable doubt. The circumstantial evidence excluded to a moral certainty any inference inconsistent with guilt (People v Kennedy, 47 NY2d 196, 202). Defendant’s challenge to the credibility of witnesses was for the jury to resolve (People v Montanez, 41 NY2d 53, 57).
The hearing court did not err to the extent that it denied defendant’s motion to suppress defendant’s inculpatory statements, and we defer to its findings of credibility People v Prochilo, 41 NY2d 759, 761). Defendant’s physical condition did not detract from the voluntariness of defendant’s statement (see, People v Eastman, 114 AD2d 509; People v Pearson, 106 AD2d 588, 589). We have examined defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.